DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicant’s July 6, 2021 Amendment.

Claims 1-20 are pending in the application.  Claims 1, 11, and 16 are independent claims.

Response to Arguments
Applicant's amendments and arguments filed July 1, 2021 have been fully considered.  Applicant’s amendments to claims 3, 14-15, and 18 distinguish these claims from the Venugopal reference.  However with regard to the other claims, Applicant’s amendments and arguments are not fully persuasive.  In particular, Applicant argues that the cited Venugopal reference’s “FIG. 1 shows that electrically 

Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  “insulator later” should apparently be changed to “insulator layer” in claims 3 and 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2, 4-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent No. 9,698,075 B2 to Venugopal et al. (referred to hereafter as “Venugopal”) in view of U.S. Published Patent Application No. 20180151464 A1 to Cook et al. (referred to hereafter as “Cook”).

Regarding claim 1, Venugopal teaches a circuit {Figure 1, for example} comprising: a semiconductor substrate {102} including a frontside surface {104} and a backside surface {106}; a circuit element {108} at the frontside surface; a distributor layer {110} over the backside surface of the semiconductor substrate, the distributor layer {110} including a distributor material {column 2, lines 41-44}.  Venugopal does not appear to explicitly state that the distributor material includes a matrix of cohered nanoparticles and metallic particles embedded by the cohered nanoparticles.  Cook shows that such distributor materials were known {Cook [0051]; see also the present specification paragraph [0034] (“Examples of the formation of suitable cohered nanoparticle materials are described in…[Cook]”)}.
It would have been obvious to one of ordinary skill in the art to substitute known distributor materials such as that of Cook for the Venugopal distributor materials as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  


Regarding claim 2 (that depends from claim 1), Venugopal teaches the distributor layer has an in-plane thermal conductivity of at least 150 watts/(meter × °K) {column 2, lines 39-40}, and wherein the distributor layer has an electrical resistivity of less than 100 micro-ohm-centimeters {column 2, lines 40-41}.

Regarding claim 4 (that depends from claim 1), Venugopal teaches the backside surface is less than 100 microns from the circuit element {“the component 108 may extend...to the back surface 106” (column 2, lines 29-33)}.

Regarding claim 5 (that depends from claim 4), Cook teaches the cohered nanoparticles include graphitic platelets {paragraph [0024]}.

Regarding claim 6 (that depends from claim 4), Venugopal teaches the use of metallic particles that include silver (Ag) {column 3, line 38}.

Regarding claim 7 (that depends from claim 1), Venugopal teaches the distributor layer is coupled to conduct electricity {“semiconductor device 202 is attached to the grounded plate 220 with an electrically conducting die attach material 230 such as solder or silver-filled epoxy which attaches the backside heat spreader layer 210 to the  grounded plate 220” (column 3, lines 34-39}.

Regarding claim 8 (that depends from claim 1), Venugopal teaches the distributor layer is coupled to conduct power to the circuit element {“the component 108 may extend...to the back surface 106” (column 2, lines 29-33)}.

Regarding claim 9 (that depends from claim 8), Venugopal teaches the electrical insulator layer includes boron nitride (BN) {column 2, line 44}.

Regarding claim 10 (that depends from claim 9), Venugopal teaches bonding wires {132} attached at the frontside surface.

Regarding claim 11, Venugopal teaches a circuit {Figure 1, for example} comprising: a semiconductor substrate {102} including a frontside surface {104} and a backside surface {106}; a circuit element {108} arranged on the semiconductor substrate; an electrical insulator layer {130} having a first electrical insulator layer surface over the backside surface and having a second electrical insulator layer surface opposite the first 
Venugopal does not appear to explicitly state that the distributor material includes a matrix of cohered nanoparticles and metallic particles embedded by the cohered nanoparticles.  Cook shows that such distributor materials were known {Cook [0051]; see also the present specification paragraph [0034] (“Examples of the formation of suitable cohered nanoparticle materials are described in…[Cook]”)}.
It would have been obvious to one of ordinary skill in the art to substitute known distributor materials such as that of Cook for the Venugopal distributor materials as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  

Regarding claim 12 (that depends from claim 11), Venugopal teaches a bonding wire {132} attached at the frontside surface {104} and attached at the mounting substrate surface {top of mounting substrate 120}.

Regarding claim 13 (that depends from claim 12), Venugopal teaches the mounting substrate {120} surface {top of 120} is a first mounting substrate surface and the mounting substrate has a second mounting substrate surface {bottom of 120} that is opposite to the first mounting substrate surface; and comprising a lead {126} at the second mounting substrate surface.

Regarding claim 16, Venugopal teaches a method, comprising: forming a circuit element {108} at a frontside surface {104} of a semiconductor substrate {102}, wherein the frontside surface is opposite to a backside surface {106} of the semiconductor substrate; forming an electrical insulator layer {130} over the backside surface of the semiconductor substrate {102}.  It is noted that there is a portion of the adhesive 130 that is between a portion of the back surface 106 of the device 102 and the heat spreader layer 110 (a line can be drawn that has adhesive 130 between portions of 106 and 110).  
}; and forming a distributor layer {110} over the electrical insulation layer.
Venugopal does not appear to explicitly state that the distributor layer includes a matrix of cohered nanoparticles and metallic particles embedded by the cohered nanoparticles.  Cook shows that such distributor materials were known {Cook [0051]; see also the present specification paragraph [0034] (“Examples of the formation of suitable cohered nanoparticle materials are described in…[Cook]”)}.
It would have been obvious to one of ordinary skill in the art to substitute known distributor materials such as that of Cook for the Venugopal distributor materials as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  

Regarding claim 17 (that depends from claim 16), Cook teaches the distributor layer is formed by a PECVD process (a plasma enhanced chemical vapor deposition process), wherein the PECVD process includes methane and hydrogen for forming nanoparticles of the matrix {Cook paragraph [0059]}.   Venugopal teaches that the distributor layer includes a distributor material that is 100 nanometers to 5 microns thick {Venugopal column 2, lines 38-39}.

Regarding claim 19 (that depends from claim 16), Venugopal teaches the use of metallic particles that include silver (Ag) {column 3, line 38}.

Regarding claim 20 (that depends from claim 16), Venugopal teaches forming an electrical conductor {“heat spreader material 212 is electrically conductive” (column 3, lines 24-25)} between the distributor layer {110} and the circuit element {108}.


Allowable Subject Matter

Claims 3, 14-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to dependent claim 3, the art of record, including Venugopal, does not show the method of claim 1 in combination with the electrical insulator layer containing a via having a first end and a second end, the first end contacting the circuit element and the second end contacting the distributor layer.

With respect to dependent claim 14 (and claim 15 that depends from claim 14), the art of record, including Venugopal, does not show the method of claim 13 in combination with the lead electrically coupled to the distributor layer through the mounting substrate and through the adhesion layer.
With respect to dependent claim 18, the art of record, including Venugopal, does not show the method of claim 17 in combination with forming a via through the electrical insulator layer {130} and into the backside surface {106} of the semiconductor substrate {102}, the via having and end contacting the distributor layer {110}.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826